Citation Nr: 1803415	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  10-28 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for a psychiatric disorder, to include adjustment disorder with anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2007 to September 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  RO jurisdiction has since been transferred to Little Rock, Arkansas.  

The Veteran testified before the undersigned Acting Veterans Law Judge in a December 2010 travel board hearing.  A transcript of this hearing is of record.  

These matters were initially before the Board in February 2014.  They were remanded for additional development but are now properly returned to the Board for appellate consideration.  


FINDINGS OF FACT

1.  The Veteran does not have bilateral hearing loss for VA purposes.

2.  The Veteran does not have a psychiatric disorder.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2017).

2.  The criteria for service connection for psychiatric disorder have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by a June 2009 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as all identified and available post-service medical records are associated with the claims file.  The Veteran has not identified any additional available, outstanding records pertinent to his claimed disorders. 

The Veteran was afforded VA examinations in February 2010 and April 2017.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate to decide the case.  The medical opinions are predicated on a full reading of the available service treatment records contained in the Veteran's claims file, consider all of the pertinent evidence of record, and are supported with a complete rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal have been met.  38 C.F.R. § 3.159(c)(4).

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in December 2010.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103 (c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  To the extent that any evidentiary deficiency was noted, the Board finds that it has been cured on remand.  In this regard, the Board also finds that there has been compliance with the prior February 2014 remand.  The remand directed that development of any outstanding private treatment records be conducted and that the Veteran be afforded examinations for his claims.  By way of an October 2016 letter, the Veteran was provided with the forms necessary for obtaining outside private treatment records.  The Veteran did not respond to VA's inquiries or provide releases for requested evidence.  Wood v. Derwinski, 1 Vet. App. 406 (1991).  The Veteran also underwent VA examinations in April 2017.  Therefore, the RO has acted in compliance with the Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability.  In the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal; service connection may be awarded even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The standard is whether a disability exists at the time the claim was filed.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

	Bilateral Hearing Loss

The Veteran claims he has bilateral hearing loss as a result of his military service.  Specifically, he claims he was exposed to acoustic trauma while training with artillery.  See October 2010 hearing transcript.  In the instant case, the Board finds against service connection for bilateral hearing loss because a present disability has not been shown.  

For VA compensation purposes, impaired hearing is considered a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

On VA examination in February 2010, puretone threshold in decibels were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
20
20
Left
10
10
15
15
20

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 100 percent in the left ear.  

On VA examination in April 2017, puretone thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
5
15
10
Left
5
10
15
15
15

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 94 percent in the left ear.  

As noted above, the Board finds that service connection is not warranted.  In short, the puretone thresholds shown throughout the appeal period are not significant enough to reach the level to be considered a hearing disability (by VA standards) under 38 C.F.R. § 3.385.

The Veteran is competent to comment on his difficulty with hearing.  However, the diagnosis of a hearing loss disability for VA purposes is not something that can be determined by mere observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007) (holding that varicose veins are capable of lay observation and thus lay testimony may serve to establish a diagnosis).  Nor is this question simple, as it requires clinical testing and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported.  Thus, the Veteran's implicit allegation via his claim that he has a bilateral hearing loss disability is not competent evidence, and has little probative value in the determination of whether the Veteran has a bilateral hearing loss disability for VA purposes. 

Therefore the Board finds that the Veteran does not have bilateral hearing loss for which service connection could be awarded for VA purposes.  See 38 C.F.R. §3.385; Palczewski v. Nicholson, 21 Vet.App. 174 (2007) (finding that VA's threshold requirement for hearing loss disability for VA purposes is valid).  The preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  See Brammer, 3 Vet. App. at 225.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


	Psychiatric disorder

During service, the Veteran presented for psychiatric treatment in August 2007.  More specifically, he presented to sick call with breathing problems.  The Veteran related that he was frightened due to worsening nightmares and having no familiar acquaintances because he was in boot camp.  He had been called a racial slur by another recruit and feared retribution by other recruits because the Veteran was told to think of an appropriate punishment for the individual who used the slur.  Thereafter, the Veteran was referred to psychiatric treatment after complaints of increased worry, panic symptoms, and a recent nightmare.  The Veteran reported that his symptoms began after a recent altercation with another recruit in which the other recruit called the Veteran a derogatory name.  The Veteran reported that he was having persistent worry since the incident about the other recruits trying to hurt him.  He was having nightmares regarding this worry.  The Veteran was diagnosed with adjustment disorder with anxiety.  Follow-up treatment one week later showed that the Veteran was reporting a good and extra motivated mood.  The Veteran had found renewed motivation for training after receiving several letters of support from family and friends.  The Veteran was requesting to return to full duty.  The examiner diagnosed adjustment disorder with anxiety, improved.  

In July 2008, the Veteran attempted to commit suicide.  He was medically treated and released and placed on 24 hour suicide watch.  Thereafter, the Veteran was recommended for administration separation.  His July 2008 separation examination shows abnormal psychiatric findings.  The Veteran was noted to have attempted suicide one week earlier but he was not currently suicidal.  The Veteran's mood and affect were normal.  He was not delusional or psychotic.  The separation examiner diagnosed adjustment disorder, depressed mood, and personality disorder.  

The Veteran submitted a claim of entitlement to service connection for adjustment disorder with anxiety in June 2009.  

VA provided an examination in February 2010.  During the clinical interview, the Veteran reported that he was unable to describe his problems because he was not a doctor.  He indicated that people called him crazy, and he reported that he was depressed.  On presentation, however, he denied taking any psychotropic medications or receiving mental health treatment.  The examiner asked the Veteran what he enjoyed, and he responded that he enjoyed violence, or someone getting hurt.  He denied any change in libido or having suicidal or homicidal ideations.  The Veteran indicated that he lived with his mother, had never married, and that he had worked with a janitorial company for 10 months.  He denied having any disciplinary troubles with his employer.  He would stay to himself, watching television, and he only visited with his family members.  Finally, the Veteran denied alcohol or drug use.  On mental status examination, the Veteran was casually groomed.  He was minimally cooperative during the examination.  The examiner noted that the Veteran displayed marked lethargy.  His eye contact was limited, and speech was slow.  The Veteran's mood was depressed, and affect was appropriate to content.  The Veteran's insight was somewhat limited, but judgment was adequate.  He denied suicidal or homicidal ideation.  Mental processes such as thought, association, memory, and orientation were noted to be normal.  The Veteran did not report any hallucinations, and no delusional material was noted.  The examiner rendered a psychiatric diagnosis that showed no adjustment disorder with anxiety.  The examiner commented that the Veteran did not report symptoms in the examination consistent with a diagnosis of anxiety disorder.  The examiner also did not find any evidence that any psychiatric disorder negatively impacted employment.  The examiner reported that the symptoms the Veteran displayed in the examination appeared to be consistent with depression, but there was no evidence that the Veteran's symptoms were related to issues for which he was treated in the military.  

During the October 2010 Board hearing, the Veteran testified that he first started having psychiatric difficulties during his service.  He testified that he received racist remarks and was assigned to extra duties.  He then testified that he contemplated ending his life during service and eventually making an attempt.  The Veteran reported that he was placed in a living situation where he slept on the ground for over two months.  He described suffering from psychiatric symptoms after he returned home from service.  

In February 2014, the Board noted the Veteran's testimony and also commented on the ambiguity raised via the February 2010 VA examination.  Specifically, the examiner addressed whether a current adjustment disorder with anxiety was present, finding in the negative, but suggested that a psychiatric disorder manifested by depression was present.  The examiner did indicate that any psychiatric symptoms were not related to issues for which the Veteran was treated in the military, but no rationale for this conclusion was provided.  

Thus, on remand, a new psychiatric examination was provided to the Veteran in April 2017.  The examiner conducted an examination of the Veteran and reviewed his records.  The Veteran reported that he lived with his girlfriend and that they had been together for approximately six months.  Other family members lived locally, and they would enjoy cookouts, going out to eat, and seeing movies.  The Veteran described having hobbies.  However, he reported that his family members would tell him that he was frequently angry and irritable.  The Veteran was employed in housekeeping at the Little Rock VA Medical Center.  He had worked there for approximately one year.  The Veteran denied any disciplinary problems at work, though he reported that he had problems some time ago.  The examiner noted that the Veteran participate in coping and stress management group therapy.  He had a medication management appointment in November 2016, but no psychiatric diagnosis was made.  The Veteran was on parole.  He had been convicted of armed robbery and released from a four year prison sentence approximately one year earlier.  

The examiner ultimately concluded that the Veteran's current symptoms do not meet the diagnostic criteria for any mental disorder related to his military service.  The examiner acknowledged that the Veteran had been diagnosed with adjustment disorder in 2007 and recommended for administrative separation in 2008 with the same diagnosis.  However, the examiner noted that the diagnostic criteria for adjustment disorder indicated that the symptoms of adjustment disorder do not persist for more than an additional six months once the stressor or its consequences have terminated.  The Veteran had been separated from the military in 2008, approximately eight years prior to the examination.  The examiner explained that there was no evidence that any stressor or consequences of a stressor related to the Veteran's military service had been present within the last six months.  Thus, the Veteran's symptoms no longer met the diagnostic criteria for adjustment disorder that was diagnosed in the military.  The examiner also indicated that the symptoms of a personality disorder must be established to require the identification of a pervasive pattern of behavior.  The Veteran's current behavior is qualitatively different than it was reported to have been at the time of his in-service diagnoses.  The Veteran denied suicidal ideations or any physically aggressive behaviors over the last year.  He socializes with his family, and had been in a stable relationship for approximately six months.  He had maintained gainful employment for approximately one year.  Thus, the examiner found that the criteria for a pervasive pattern of disordered behaviors were not met.  

After a thorough review of the record, the Board finds that service connection for a psychiatric disorder is not warranted.  

First, it is clear that the Veteran had in-service psychiatric symptoms.  He was diagnosed variously with an adjustment disorder with anxiety, and he was noted to have a depressed mood and personality disorder in the July 2008 separation examination.  The in-service element of service connection is met.  

However, the totality of medical evidence post-service shows that the Veteran does not have a current psychiatric disorder.  In this regard, the April 2017 VA examination is highly probative as it was based on medical principles and applied to the facts of the case.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  The examiner considered the Veteran's medical history and relevant complaints in proffering the opinions.  These opinions are uncontroverted by the other competent evidence of record.  The VA examination opinion is probative evidence against the Veteran's claim.  

Further, to the extent the Veteran claims that he has a present psychiatric diagnosis, the diagnosis of a psychiatric disability is not something that can be determined by mere observation.  Nor is this question simple, as it requires clinical testing and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported.  Thus, the Veteran's allegation that he has a psychiatric disability is not competent evidence, and has little probative value in the instant matter.  

In sum, the record does not show that the Veteran has had a psychiatric diagnosis at any time during the pendency of the appeal.  Absent showing of a present disability, the claim must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49.  Should the Veteran in the future be diagnosed with a psychiatric disorder, he is welcome to submit new and material evidence to reopen his claim.  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for a psychiatric disorder is denied.  




____________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


